Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to preliminary amendment filed on 12/20/21.
3.	Claims 1-20 are under examination.


Information Disclosure Statement
4.	The information disclosure statement (s) submitted on 12/20/21 have being considered by the examiner and are made of record in the application file. 

Drawings
5.	The drawings filed on 12/20/21 are accepted by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of Pocha et al. (U.S. Patent No. 11, 206, 715 B2).
Regarding to claim 1: Pocha discloses a router, comprising (See claim 1; line 1): 
one or more processors; and 
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the router to perform operations comprising (See claim 1; lines 2-7): 
configuring the router to act as a Broadband Network Gateway (BNG) (See claim 1; lines 8-9); 
establishing a connection between customer premise equipment (CPE) and the BNG (See claim 1; lines 12-13); 
receiving end-user and access parameters (See claim 1; line 14);
 communicating the end-user and access parameters to one or more 5G Network Functions (NFs) by interacting with one or more service based interfaces (SBIs) (See claim 1; lines 15-18); 
allowing the CPE access to the one or more 5G NFs in response to communicating the end-user and access parameters to the one or more 5G NFs; and programming Quality of Service (QoS) flows using a packet forwarding control protocol (PFCP) (See claim 1; lines 19-21).
Regarding to claim 2: Pocha discloses a router, wherein the one or more 5G NFs comprise one or more of the following NFs: a Network Slice Selection Function (NSSF); a Network Repository Function (NRF); a Policy Control Function (PCF); a Charging Function (CHF); and an Authentication Server Function (AUSF) (See claim 2).
Regarding to claim 3: Pocha discloses a router, wherein: the end-user parameters comprise end-user identifications; and the access parameters comprise at least one of remote IDs and circuit IDs (See claim 3).
Regarding to claim 4: Pocha discloses a router, wherein: the router is located in a control plane data center; and the control plane data center is segregated from a user plane data center (See claim 4).
Regarding to claim 5: Pocha discloses a router, wherein: the router is located between a digital subscriber line access multiplexer (DSLAM) and a Non-3GPP Interworking Function (N3IWF); the router communicates with the N3IWF via an Internet Protocol Security (IPSec) tunnel; and the router interacts with the one or more SBIs via the N3IWF (See claim 5).
Regarding to claim 6: Pocha discloses a router, wherein the connection between the CPE and the BNG passes through a fiber-to-the-home (FTTH) network (See claim 6).
Regarding to claim 7: Pocha discloses a router, the operations further comprising exposing end-user Layer 2 (L2) connectivity to the BNG using Pseudowire Headend (PWHE) (See claim 1;line 11-12).
Regarding to claim 8: Pocha discloses a method, comprising (See claim 7; line 1): 
configuring a router to act as a Broadband Network Gateway (BNG) (See claim 7; lines 2-3); 
establishing, by the router, a connection between customer premise equipment (CPE) and the BNG (See claim 7; lines 6-7); 
receiving, by the router, end-user and access parameters (See claim 7; line 8); 
communicating, by the router, the end-user and access parameters to one or more 5G Network Functions (NFs) by interacting with one or more service based interfaces (SBIs) (See claim 7; lines 9-12); 
and allowing, by the router, the CPE access to the one or more 5G NFs in response to communicating the end-user and access parameters to the one or more 5G NFs; and programming Quality of Service (QoS) flows using a packet forwarding control protocol (PFCP) (See claim 7; lines 13-15).
Regarding to claim 9: Pocha discloses a method, wherein the one or more 5G NFs comprise one or more of the following NFs: a Network Slice Selection Function (NSSF); a Network Repository Function (NRF); a Policy Control Function (PCF); a Charging Function (CHF); and an Authentication Server Function (AUSF) (See claim 8).
Regarding to claim 10: Pocha discloses a method, wherein: the end-user parameters comprise end-user identifications; and the access parameters comprise at least one of remote IDs and circuit IDs (See claim 9).
Regarding to claim 11: Pocha discloses a method, wherein: the router is located in a control plane data center; and the control plane data center is segregated from a user plane data center (See claim 10).
Regarding to claim 12: Pocha discloses a method, wherein: the router is located between a digital subscriber line access multiplexer (DSLAM) and a Non-3GPP Interworking Function (N3IWF); the router communicates with the N3IWF via an Internet Protocol Security (IPSec) tunnel; and the router interacts with the one or more SBIs via the N3IWF (See claim 11).
Regarding to claim 13: Pocha discloses a method, wherein the connection between the CPE and the BNG passes through a fiber-to-the-home (FTTH) network (See claim 12).
Regarding to claim 14: Pocha discloses a method, further comprising exposing end-user Layer 2 (L2) connectivity to the BNG using Pseudowire Headend (PWHE) (See claim 8; lines 4-5).
Regarding to claim 15: Pocha discloses One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising (See claims 13; lines 1-4): 
configuring a router to act as a Broadband Network Gateway (BNG) (See claims 13; lines 5-8);
 establishing a connection between customer premise equipment (CPE) and the BNG (See claims 13; lines 11-12);
receiving end-user and access parameters (See claims 13; line 13);
 communicating the end-user and access parameters to one or more 5G Network Functions (NFs) by interacting with one or more service based interfaces (SBIs) (See claims 13; lines 14-16); 
allowing the CPE access to the one or more 5G NFs in response to communicating the end-user and access parameters to the one or more 5G NFs; and programming Quality of Service (QoS) flows using a packet forwarding control protocol (PFCP) (See claims 13; lines 17-19).
Regarding to claim 16: Pocha discloses One or more computer-readable non-transitory storage media, wherein the one or more 5G NFs comprise one or more of the following NFs: a Network Slice Selection Function (NSSF); a Network Repository Function (NRF); a Policy Control Function (PCF); a Charging Function (CHF); and an Authentication Server Function (AUSF) (See claims 14).
Regarding to claim 17: Pocha discloses One or more computer-readable non-transitory storage media, wherein: the end-user parameters comprise end-user identifications; and the access parameters comprise at least one of remote IDs and circuit IDs (See claims 15).
Regarding to claim 18: Pocha discloses One or more computer-readable non-transitory storage media, wherein: the router is located in a control plane data center; and the control plane data center is segregated from a user plane data center (See claims 16).
Regarding to claim 19: Pocha discloses One or more computer-readable non-transitory storage media, wherein: the router is located between a digital subscriber line access multiplexer (DSLAM) and a Non-3GPP Interworking Function (N3IWF); the router communicates with the N3IWF via an Internet Protocol Security (IPSec) tunnel; and the router interacts with the one or more SBIs via the N3IWF (See claims 17).
Regarding to claim 20: Pocha discloses One or more computer-readable non-transitory storage media, wherein the connection between the CPE and the BNG passes through a fiber-to-the-home (FTTH) network (See claims 18).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-4, 8-11 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (hereinafter referred as Peng) US Patent Application Publication No. 2019/0052580 A1, in view of Lehong et al. (hereinafter referred as Lehong) European Patent Application No. EP 2 632 082 A2 (as disclosed in the IDS).
Regarding claims 1 & 8: Peng disclose a method/a router (See FIG. 1; Broadband network gateway (BNG)), comprising: one or more processors (See FIG. 1 & Para. 0007; BNG includes a processor); and
one or more computer-readable non-transitory storage media (See FIG. 1 & Para. 0007; BNG includes a memory) coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the router to perform operations comprising:
configuring the router to act as a Broadband Network Gateway (BNG) (See abstract & Para. 0026; The user plane 112 of the BNG 102 also Includes a BNG service forwarding plane 134 containing an access request termination component 135 configured to implement point-to-point protocol over Ethernet (PPPoE)  and DHCP. The BMG service forwarding plane 134 is coupled to the routing control component 132); 
establishing a connection between customer premise equipment (CPE) (corresponds to subscriber) and the BNG (See FIG. 1, abstract & Para. 0024 The control plane 110 of the BNG 102 also includes a subscriber access management component 130 configured to implement point-to-point protocol over Ethernet (PPPoE) and/or Internet protocol over Ethernet (IPoE) to terminate the subscribers' access requests);
communicating the end-user and access parameters to one or more 5G Network Functions (NFs) (corresponds to transmit data packets toward the 5G core after the user plane of the BNG and the user plane of the 5G core have been coupled) by interacting with one or more service based interfaces (SBIs) (Corresponds to IF-CP); and allowing the CPE access to the one or more 5G NFs in response to communicating the end-user and access parameters to the one or more 5G NFs (See FIG. 1, abstract Para. 0005-0007; a broadband network gateway (BNG) in a wireline network generate an interworking function in a control plane (IF-CP), the IF-CP configured to use a control plane interface (N1′/N2′) between the BNG in the wireline network and a fifth generation (5G) core in a 5G network to couple a control plane of the BNG to a control plane of the 5G core, and generate an interworking function in a user plane (IF-UP), the IF-UP configured to use a user plane interface (N3′) between the BNG in the wireline network and the 5G core in the 5G network to couple a user plane of the BNG to a user plane of the 5G core. The BNG also includes a transmitter configured to transmit data packets toward the 5G core after the user plane of the BNG and the user plane of the 5G core have been coupled).
Though Peng discloses the control plane 110 of the BNG 102 also includes a subscriber access management component 130 configured to implement point-to-point protocol over Ethernet (PPPoE) and/or Internet protocol over Ethernet (IPoE) to terminate the subscribers' access requests. Collectively, the address management component 114, the subscriber management component 116, the AAA component 118, the service control component 120, and the subscriber access management component 130 may facilitate BNG service/subscriber session control which implies the necessity of receiving end-user and access parameters (See FIG. 1, abstract & Para. 0024-0026) but does not explicitly discloses receiving end-user and access parameters.
However, Lehong from the same field of endeavor discloses receiving end-user and access parameters (See Para. 0006-0007; the broadband network gateway receives an access request packet and access policy from a customer premise equipment. The access request carries an identifier of the CPE group to which the CPE belongs). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving end-user and access parameters as taught by Lehong in the system of Peng to enable a BNG in a broadband network gateway to pool to provide access service for a customer premise equipment according to an access policy, thereby improving reliability of the network (See Lehong; Para. 0005; lines 1-4).
Regarding claims 2 & 9: The combination of Peng and Lehong disclose a method/a router.
Furthermore, Peng discloses a method/a router, wherein the one or more 5GNFs comprise one or more of the following NFs: a Network Slice Selection Function (NSSF); a Network Repository Function (NRF); a Policy Control Function (PCF); a Charging Function (CHF); and an Authentication Server Function (AUSF) (See FIG. 1, Para. 0027 & 0039; a policy control function (PCF) component 146, network slice selection assistance information).
Regarding claims 3 & 10: The combination of Peng and Lehong disclose a method/a router.
Furthermore, Peng discloses a method/a router, wherein: the end-user parameters comprise end-user identifications; and the access parameters comprise at least one of remote IDs and circuit IDs (See FIG. 1 & Para. 0038-0039; subscriber permanent identifier, circuit ID and remote ID).
Regarding claims 4 & 11: The combination of Peng and Lehong disclose a method/a router.
Furthermore, Peng discloses a method/a router, wherein: the router is located in a control plane data center; and the control plane data center is segregated from a user plane data center (See FIG. 1; the BNG is in the control plane 110 and the control plane 110 is separated from the user plane 112 as shown in FIG. 1).
Regarding claim 15: Peng disclose One or more computer-readable non-transitory storage media (See FIG. 1 & Para. 0007; BNG includes a memory) embodying instructions that, when executed by a processor (See FIG. 1 & Para. 0007; BNG includes a processor), cause the processor to perform operations comprising:
configuring a router to act as a Broadband Network Gateway (BNG) (See abstract & Para. 0026; The user plane 112 of the BNG 102 also Includes a BNG service forwarding plane 134 containing an access request termination component 135 configured to implement point-to-point protocol over Ethernet (PPPoE)  and DHCP. The BMG service forwarding plane 134 is coupled to the routing control component 132); 
establishing a connection between customer premise equipment (CPE) (corresponds to subscriber) and the BNG (See FIG. 1, abstract & Para. 0024 The control plane 110 of the BNG 102 also includes a subscriber access management component 130 configured to implement point-to-point protocol over Ethernet (PPPoE) and/or Internet protocol over Ethernet (IPoE) to terminate the subscribers' access requests);
communicating the end-user and access parameters to one or more 5G Network Functions (NFs) (corresponds to transmit data packets toward the 5G core after the user plane of the BNG and the user plane of the 5G core have been coupled)  by interacting with one or more service based interfaces (SBIs) (Corresponds to IF-CP); and allowing the CPE access to the one or more 5G NFs in response to communicating the end-user and access parameters to the one or more 5G NFs (See FIG. 1, abstract Para. 0005-0007; a broadband network gateway (BNG) in a wireline network generate an interworking function in a control plane (IF-CP), the IF-CP configured to use a control plane interface (N1′/N2′) between the BNG in the wireline network and a fifth generation (5G) core in a 5G network to couple a control plane of the BNG to a control plane of the 5G core, and generate an interworking function in a user plane (IF-UP), the IF-UP configured to use a user plane interface (N3′) between the BNG in the wireline network and the 5G core in the 5G network to couple a user plane of the BNG to a user plane of the 5G core. The BNG also includes a transmitter configured to transmit data packets toward the 5G core after the user plane of the BNG and the user plane of the 5G core have been coupled).
Though Peng discloses the control plane 110 of the BNG 102 also includes a subscriber access management component 130 configured to implement point-to-point protocol over Ethernet (PPPoE) and/or Internet protocol over Ethernet (IPoE) to terminate the subscribers' access requests. Collectively, the address management component 114, the subscriber management component 116, the AAA component 118, the service control component 120, and the subscriber access management component 130 may facilitate BNG service/subscriber session control which implies the necessity of receiving end-user and access parameters (See FIG. 1, abstract & Para. 0024-0026) but does not explicitly discloses receiving end-user and access parameters.
However, Lehong from the same field of endeavor discloses receiving end-user and access parameters (See Para. 0006-0007; the broadband network gateway receives an access request packet and access policy from a customer premise equipment. The access request carries an identifier of the CPE group to which the CPE belongs). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving end-user and access parameters as taught by Lehong in the system of Peng to enable a BNG in a broadband network gateway to pool to provide access service for a customer premise equipment according to an access policy, thereby improving reliability of the network (See Lehong; Para. 0005; lines 1-4).
Regarding claim 16: The combination of Peng and Lehong disclose a one or more computer-readable non-transitory storage media.
Furthermore, Peng discloses a one or more computer-readable non-transitory storage media, wherein the one or more 5GNFs comprise one or more of the following NFs: a Network Slice Selection Function (NSSF); a Network Repository Function (NRF); a Policy Control Function (PCF); a Charging Function (CHF); and an Authentication Server Function (AUSF) (See FIG. 1, Para. 0027 & 0039; a policy control function (PCF) component 146, network slice selection assistance information).
Regarding claim 17: The combination of Peng and Lehong disclose a one or more computer-readable non-transitory storage media.
Furthermore, Peng discloses a one or more computer-readable non-transitory storage media, wherein: the end-user parameters comprise end-user identifications; and the access parameters comprise at least one of remote IDs and circuit IDs (See FIG. 1 & Para. 0038-0039; subscriber permanent identifier, circuit ID and remote ID).
Regarding claim 18: The combination of Peng and Lehong disclose a one or more computer-readable non-transitory storage media.
Furthermore, Peng discloses a one or more computer-readable non-transitory storage media, wherein: the router is located in a control plane data center; and the control plane data center is segregated from a user plane data center (See FIG. 1; the BNG is in the control plane 110 and the control plane 110 is separated from the user plane 112 as shown in FIG. 1).


Allowable Subject Matter
10.	Claims 5-7, 12-14 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the ODP rejection.



Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Haddad et al. 2013/0091254 A1 (Title: Providing virtualized visibility through routers) (See FIG. 15, Para. 0026 & 0234).
	B.	Regan et al. 7, 965, 635 B1 (Title: Pre-class scheduling with rate limiting) (See FIG. 1a, Para. 0026 & 0100).
	C.	Brousard et al. 2010/0135297 A1 (Title: Unicast streaming of multicast content) (See FIG. 7, Para. 0023, 0209 & claim 2).
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469